Citation Nr: 1144515	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  04-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for prostate cancer claimed as due to the exposure to ionizing radiation. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of multiple joints. 

(The issue of an initial compensable rating for the service-connected high irregular corneal astigmatism as a residual of keratoconus is addressed in a separate document).    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from March 1952 to March 1956, from June 1956 to June 1962, and from September 1962 to August 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from March 2002 and April 2002 rating decisions of the RO.  

The March 2002 rating decision denied the Veteran's claim of service connection for arthritis, and the April 2002 rating decision denied the claim of service connection for prostate cancer.  

The Veteran also timely appealed the issue of service connection for colon polyps.  However, the Veteran withdrew this appeal from appellate status in a written statement submitted in April 2006.  38 C.F.R. § 20.204.   

The Veteran testified at a hearing held at the RO in August 2007, before one of the undersigned Acting Veterans Law Judge.

In December 2007 and December 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.

The Veteran then presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the Veteran's claims folder.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  

By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  Arneson, slip op. at 10.  

This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id.  

In the present case, the Board sent a letter to the Veteran in June 2011 and informed the Veteran that he had the option of having an additional hearing before a third Veterans Law Judge.  

In June 2011, the Veteran's response was received at the Board, indicating that he waived his right to appear at an additional hearing before a third Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for prostate cancer claimed as due to the exposure to ionizing radiation is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In an April 1987 decision, the RO denied the Veteran's original claim of service connection for arthritis of the multiple joints; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.   

2.  The evidence added to the record since the prior unappealed rating decision is neither cumulative in nature nor repetitive of previously considered facts and, when considered by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim of service connection for arthritis of multiple joints.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to arthralgia of multiple joints since service.  

4.  The current demonstrated arthralgia of multiple joints with arthritic changes of the right shoulder, hips, knees and hands is shown as likely as not to have had its clinical onset incident to the Veteran's duties during his extensive period of active service.  





CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the April 1987 decision to reopen the claim of service connection for arthritis of the multiple joints.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by the current arthralgia or arthritis of multiple joints including the right shoulder, left hip, right hip, left knee, right knee, left hand and right hand are due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken below is favorable to the Veteran, further discussion of VCAA is not required at this time.


II.  Whether new and material evidence has been received to reopen the
 claim for service connection for arthritis of multiple joints,
 and if so, is service connection warranted.

Legal Criteria

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


New and Material Evidence

The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Standard of Review

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

New and Material Evidence

In an April 1987 rating decision, the RO denied the Veteran's original claim of service connection for arthritis of multiple joints.  The evidence of record at the time of the April 1987 rating decision consisted of the Veteran's service treatment records, a December 1987 VA examination report, treatment records from Fort Knox dated in 1984 and 1985, and VA treatment records dated from October 1983 to October 1984 and from July 1985 to January 1987.   

The RO indicated that the service treatment records showed that, in October 1964, the Veteran had complaints of "aches" in various joints and muscles off and on for six months.  The RO indicated that the service treatment records were negative for a diagnosis or treatment of multiple joint arthritis confirmed by x-ray examination.  

The RO added that the evidence did not show a diagnosis of arthritis within one year of service separation.  The RO noted that the outpatient treatment records dated in August 1986 showed that the Veteran had reported having arthralgia of the legs and shoulders.    

The RO found that the complaints of muscle and joint aches in 1964 did not show or indicate a disease process involving the joints and resulting in a diagnosis of arthritis.  The claim for service connection was denied. 

The Veteran was notified of this decision in July 1987.  The notice indicated that the evidence did not establish that this condition was incurred in or aggravated by his military service or manifested within the one-year presumptive period after service.  The Veteran did not file a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In order to reopen a claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In June 2001, the Veteran petitioned to reopen the claim of service connection for arthritis of multiple joints.    

In an August 2001 statement, the Veteran reported having soreness in his bones, in the arms, legs, ribs and shoulders during the early 1950's, while serving in the Korean waters.  He stated that, at times, he was required to spend 20 hours per day on the bridge of the ship and that, after being allowed to lay on the cold steel decks to take naps, he developed soreness in the bones.  The Veteran stated that, over the years, the problem had continuously worsened.  

In an April 2003 statement, the Veteran indicated that, while stationed aboard the USS Whiteside in the Korean and Asian waters in the fall and winter of 1952, his formal watch schedule was 6 hours on and 6 hours off.  He reported sleeping on the ship's cold steel deck and, on many occasions, aching so bad and being so sore that he felt like he had pneumonia or the flu.  

The Veteran indicated that, in sick bay, he was assured that it was only due to the cold and dampness and that APC's would ease the pain and soreness.  He stated that the aches, pains, and sore joints stayed with him throughout his military career.  

The Veteran added that he was not certain that any of the corpsman on the ships knew what was causing his joint pain and soreness and that the pain and soreness was felt in the extremities between the joints.  Because the pain and stiffness had gotten more intense over the years, he currently took Ibuprofen, 800 milligrams, every eight hours.  Even with the medication, the pain in his shoulders, hips, knees and legs, at times, was almost unbearable.  The Veteran asserts that a body scan in 1993 revealed findings of arthritis and some rheumatism.  

At the hearing in August 2007, the Veteran testified that, in 1952 and 1953, his ship made routine trips to drop off supplies in Korea and, for six months of the time, he was in the cold.  He worked in six hour shifts and would try to keep warm.  He stated that this was when he first started to hurt and would see a corpsman on the ship.  These problems, the Veteran reported, had continued up to that time.  

The Veteran's lay assertions in this case are found to be new and material evidence.  As competent evidence, they are assumed to be credible for the purpose of reopening the claim and are sufficient to raise a reasonable possibility of substantiating the Veteran's claim.  

The Veteran is competent to report observable symptoms such as pain.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the statements, the Veteran reports having pain in service and since service.  

The Veteran and other lay persons are competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).    

An August 1982 treatment record indicates that the Veteran sought treatment for right knee complaints.  An examination revealed effusion secondary to old chronic trauma versus bursitis.  A February 1983 treatment record notes that the Veteran sought treatment for arthralgia.  

A September 1982 treatment record indicates that the Veteran reported having mild stiffness in both hands for the last one or two years.  The assessment was that of no evidence of inflammatory arthritis and mild degenerative joint disease of the hands.  

In a January 2005 statement, an orthopedist found that x-ray studies had revealed minimal arthritis of the right shoulder and mild to moderate osteoarthritis changes in the right hip and minimal changes in the left hip.  

The VA treatment records show that the Veteran sought treatment for pain in the left knee, left shoulder, and hips.  The assessment was that of degenerative joint disease.  See the VA treatment records dated in January 2006.  

A July 2007 record from the Orthopedic Associates of S.A. reported an assessment of left knee pain and osteoarthritis with some venous insufficiency, both doing better.  A March 2010 x-ray examination report indicated that the Veteran had mild degenerative osteoarthritis of the right hip.  

The Board also finds that the added medical evidence is new and material.  One of the bases for the previous denial was that there was no evidence of arthritis.  This added competent evidence now establishes that the Veteran's current disability is manifested by degenerative joint disease and osteoarthritis.  Therefore, it must be considered in order to fairly decide this claim.  Thus, the Board finds this evidence to be new and material evidence and the claim for service connection for arthritis of multiple joints is reopened.   

In conclusion, the Board finds that new and material evidence to reopen the claim of service connection has been presented.


Service Connection

The Veteran asserts that he has had painful joints since completing his extensive period of active service.   

The Veteran is competent to report observable symptoms such as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  

The Veteran's statements about his service are confirmed by the official records referable to his long service in that he is shown to have served aboard the USS Whiteside as a quartermaster and a seaman.  He also was awarded the Korean Service Medal.  

Further, the statements themselves are shown to have been consistent over the years.  They are noted by the service treatment records showing the Veteran had complaints of myalgia, malaise and general aching in joints and muscles on and off for six months in October 1964.  

Moreover, the treatment records after service tend to show that the Veteran continued to have symptoms of painful joints.  A December 1978 VA examination shortly after service indicated that the Veteran had complaints of sore bones at times.  

An August 1982 treatment record showed that the Veteran sought treatment for right knee complaints and had effusion secondary to old chronic trauma versus bursitis.  A September 1982 treatment record indicated that the Veteran reported having mild stiffness in both hands for the last one or two years.  There was no evidence of inflammatory arthritis or mild degenerative joint disease of the hands at that time.  A February 1983 treatment record noted that he had sought treatment for arthralgia.  

A February 1984 treatment record noted that the Veteran reported having pain in both knees with an assessment of possible early degenerative joint disease.  A June 1986 emergency room record indicated that he had sought treatment for pain in the left shoulder.  The outpatient treatment records dated in August 1986 showed that he had arthralgia of the legs and shoulders.  A February 1987 treatment record noted that his left hip and left shoulder hurt. 

A March 2003 VA treatment record noted that the Veteran had diffuse joint and muscle aches.  

In a January 2005 statement, an orthopedist stated that x-ray studies revealed minimal arthritis of the right shoulder and mild to moderate osteoarthritis changes in the right hip and minimal changes in the left hip.  The physician added significantly that the Veteran reported having discomfort in his muscles since service.  

The VA treatment records reflect treatment for pain in the left knee, left shoulder, and hips.  The assessment was that of degenerative joint disease.  See the VA treatment records dated in January 2006.  

A July 2007 record from the Orthopedic Associates of S.A. indicated that the assessment was that of left knee pain and osteoarthritis with some venous insufficiency, both doing better.  A March 2010 x-ray examination report showed findings of mild degenerative osteoarthritis of the right hip.  

The Veteran's lay assertions are found to be competent and credible and, as such, serve to establish a continuity of symptomatology referable to a multiple joint condition starting during service and continuing to the present.   

Accordingly, after reviewing the entire record, and for all of the reasons discussed above, the Board finds the evidence to be in relative equipoise in showing that the current arthralgia of multiple joints-including the now-documented arthritis of the right shoulder, hips, knees and hands-is as likely as not to have had its clinical onset during the Veteran's extensive period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection for arthralgia of multiple joints, to include arthritis in the right shoulder, hips, knees, and hands, is warranted.   



ORDER

As new and material evidence has been presented to reopen the claim of service connection for arthritis of multiple joints, the appeal to this extent is allowed.  

Service connection for arthralgia of multiple joints to include arthritis of the right shoulder, hips, knees, and hands is granted.   



REMAND

The VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran asserts that his prostate cancer is the result of exposure to radiation during service in that he participated in an underwater atomic test called Operation WIGWAM in the Pacific Ocean in 1955.  

The Veteran states that he was issued a dosimeter for the exercises but did not remember seeing any dosimeters being issued to anyone for the test.  He is certain that he was not issued one on the day of the test.  

Further, the Veteran reports being one of only two people who were on the open deck on the day of the actual test.   See the Veteran's statements dated in April 2003 and June 2001.  

There is competent evidence of a diagnosis of prostate cancer.  The medical evidence shows that prostate cancer was diagnosed in July 1992.  The Veteran underwent a radical retropubic prostectomy.  See the July 1992 Naval Hospital operation report.   

Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  In this regard, prostate cancer is listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2).

The Veteran is shown to have been a participant in Operation WIGWAM.  The service personnel records show that the Veteran was stationed aboard the USS Moctobi from July 1953 to March 1956.  

In a March 2002 letter, the Defense Threat Reduction Agency (DTRA) stated that the historical records confirm that the Veteran was present at Operation WIGWAM, a nuclear test conducted in the Pacific Ocean in May 1955.  

The DTRA stated that at that time, the Veteran was assigned to the USS Moctobi (ATF 105).  See the letter from the DTRA dated in March 2002.  

The records indicate that the USS Moctobi observed the detonation six miles from surface zero.  The records report that an examination of WIGWAM dosimetry data revealed that all 67 USS Moctobi crewmembers wore badges for the operation.  All but three of the crewmen received doses of zero rem gamma.  Of the remaining three individuals, one had a damaged film badge and the other two men received exposures of 0.100 rem gamma.  See the History of the USS Moctobi (ATF-105) during Operation WIGWAM.  
 
In accordance with recommendations from a May 2003 report from the National Research Council, in March 2006, the DTRA provided a revised radiation dose assessment of ionizing radiation to which the Veteran was exposed in service.  

The dose assessment is as follows:  a total external gamma dose of 0.0 rem; external upper bound gamma dose equivalent (revised) of 0.0 rem; total external neutron dose equivalent of 0 rem; upper bound external neutron dose equivalent (revised) of 0 rem; and upper bound committed dose equivalent to the prostate (revised) of 0 rem. 

Also of record is a July 20, 1955, service treatment record which indicates that the Veteran received "0.0 rediation [sic]" during Operation WIGWAM.  

The Board notes that the DTRA provided a revised radiation dose assessment of ionizing radiation.  However, it is unclear whether the DTRA considered whether the Veteran was exposed to radiologically contaminated water or other radiologically contaminated objects or vessels.  

The History of the USS Moctobi (ATF-105) indicates that six hours after the underwater test, the USS Moctobi maneuvered near the vessel, YFNB-13, which was 1.5 miles from the detonation.  The USS Moctobi also towed YFNB-12, which was a vessel that was 1.1 miles from the detonation.  

The Board finds that the RO should consider whether further development is required pursuant to 38 C.F.R. § 3.311(a)(3) in light of the evidence showing that the Veteran was in close proximity to radiologically contaminated water and was near vessels that were near the deep underwater nuclear test.  

Thereafter, the RO should follow the development procedures outlined in 38 C.F.R. § 3.311(b), to include referral to VA's Under Secretary for Benefits. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, this remaining matter is REMANDED to the RO for the following actions:

1.  The RO should consider whether referral to an independent expert pursuant to 38 C.F.R. § 3.311(a)(3) is necessary in light of the evidence showing that the Veteran was in close proximity to radiologically contaminated water and was near vessels that were near Operation WIGWAM, a deep underwater nuclear test.  If the RO determines that such referral is not necessary, a rationale for this determination should be provided.  

2.  Thereafter, the RO should follow the development procedures outlined in 38 C.F.R. § 3.311(b), to include referral to VA's Under Secretary for Benefits. 

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefits sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                         __________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




			
             RICK C. THRASHER	     MICHAEL MARTIN
	        Acting Veterans Law Judge                             Acting Veterans Law Judge
        Board of Veterans' Appeals                             Board of Veterans' Appeals



Department of Veterans Affairs


